Citation Nr: 0510081	
Decision Date: 04/07/05    Archive Date: 04/22/05

DOCKET NO.  03-11 741A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel





INTRODUCTION

The veteran had active service from July 1966 to June 1970.

This appeal arises from a June 2002 rating decision by the 
St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans' Affairs which denied service 
connection for bilateral hearing loss and tinnitus.

The Board notes that the RO denied the veteran's claim for a 
ganglion cyst on the left hand in a March 2000 decision.  
Subsequently, the RO sent the veteran notice of the Veterans 
Claims Assistance Act with respect to this issue.  In 
response, the veteran wrote letter in June 2002, stating that 
his claim was for bilateral hearing loss and tinnitus, not a 
ganglion cyst of the hand.  He asked that VA correct the 
issues on appeal.  Nevertheless, the RO again denied the 
veteran's claim for a ganglion cyst on the left hand in a 
June 2002 decision.  In February 2003, the veteran submitted 
a notice of disagreement to the RO's decision.  However, he 
referenced only his hearing loss claim and provided 
additional evidence pertaining to it.   The RO sent the 
veteran a statement of the case, listing service-connection 
for a ganglion cyst as one of the issues on appeal.  In May 
2003, the veteran submitted a substantive appeal to the June 
2002 decision, but, again, he referenced only his hearing 
loss claim.  

It is evident that the veteran did not intend to claim 
service connection, nor appeal the issue of entitlement to 
service connection for a ganglion cyst on the left hand by 
his June 2002 letter.  Furthermore, it is clear that by his 
notice of disagreement and substantive appeal, the veteran 
intended to appeal only the hearing loss and tinnitus claims.  
Regulations governing the notice of disagreement and 
substantive appeal indicate that these documents must 
identify the specific determinations with which the veteran 
disagrees and offer arguments related to specific items on 
appeal.  The veteran specifically identified his hearing loss 
claim only, asked that VA be "mindful that the type of 
service rendered was as a Jet Engine mechanic," and 
submitted results of a scientific study on hearing loss.  The 
Board concludes, therefore, that the veteran intended to 
appeal only the hearing loss claim and the closely-related 
tinnitus claim.  See 38 C.F.R. §§  20.201, 20.202.  The issue 
of service connection for the left hand is not before the 
Board and will not be addressed herein.  

Finally, the Board notes that in his substantive appeal dated 
May 2003, the veteran requested a videoconference hearing 
before a Veterans Law Judge.  In October 2004, the veteran 
was notified that a hearing was scheduled for December 2004.  
However, on the day of the scheduled hearing, the veteran 
failed to report.  There are no subsequent requests for 
hearings in the claims file.


REMAND

The veteran contends that he has bilateral hearing loss and 
tinnitus as a result of noise exposure as a jet mechanic in 
the military.  His service medical records indicate that he 
was exposed to noise in this capacity.  A May 1970 separation 
examination report shows "hearing loss first noted March 
1970."    In March 2002, the RO received a letter from the 
veteran's physician, Suresh Raja, M.D.  He wrote, "It is my 
impression that the patient has a definite service-related 
hearing loss that has worsened more than just age over the 
past 30 years."  However, Dr. Raja also wrote that the 
veteran's hearing loss "has been worsened from his exposure 
to jet engine noise over the past several decades."  It is 
not clear whether, and to what extent, the veteran has 
hearing loss currently.  Therefore, the Board finds the claim 
must be remanded for a VA examination.

In addition, the veteran completed an authorization form, 
allowing the RO to obtain treatment records from Dr. Raja.  
He listed dates of treatment included October 2001, March 
2002, and "all record."  It is not clear whether the two 
identified records are the veteran's only treatment records 
from Dr. Raja or whether there are other outstanding records.  
As the RO has not attempted to obtain any additional records, 
an attempt should be made upon remand.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center in Washington DC for the following:

1.  The RO should attempt to obtain any 
outstanding treatment records 
concerning the veteran's hearing loss 
from Dr. Suresh Raja.

2.  The RO should arrange to have the 
appellant undergo a VA audiological 
examination to ascertain whether he 
does now have hearing loss and/or 
tinnitus.  If these disabilities are 
found to be present the examiner should 
express an opinion concerning whether 
it is at least as likely as not (i.e. 
at least 50 percent probability or 
more) that the appellant's current 
hearing loss and tinnitus were either 
initially manifested in service or were 
otherwise related to noise trauma 
experienced by the veteran when he was 
a jet mechanic during active duty.  All 
indicated tests should be conducted.  
The examiner should provide the 
rationale for the opinion.  The claims 
folder must be made available to the 
examiner for review.  Such review 
should be indicated in the examination 
report.

3.  Thereafter, the RO should 
readjudicate the claim on appeal.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



